Citation Nr: 0109806	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE


Whether there was clear and unmistakable error in an August 
1980 rating decision which denied service connection for 
multiple sclerosis.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Reichelderfer





INTRODUCTION

The veteran had active service from August 1962 to February 
1963.

This appeal arises from a rating decision of February 2000 
from the Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA) 
which, in pertinent part, found that there was no clear and 
unmistakable error in an August 1980 rating decision that 
denied service connection for multiple sclerosis.


FINDINGS OF FACT

1.  The August 1980 rating decision denying service 
connection for multiple sclerosis was subsumed by an October 
1985 decision by the Board of Veterans' Appeals (Board), 
which reviewed the veteran's reopened claim and denied it on 
the merits.

2.  The veteran now claims clear and unmistakable error, 
based upon how the facts that were known at that time of the 
August 1980 decision were weighed and/or evaluated.


CONCLUSION OF LAW

The August 1980 rating decision was not a product of clear 
and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105, 7111 
(West 1991 & Supp. 2000); Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.105(a), 3.160(d), 
20.302(a), 20.1103, 20.1403 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

An August 1980 rating decision denied service connection for 
myelopathy of undetermined etiology and multiple sclerosis.  
The veteran was advised of the decision, and of his appellate 
rights, in a September 3, 1980, Department of Veterans 
Affairs (VA) letter.

Confirmed rating decisions in February 1984, July 1984, and 
August 1984 continued the denial of service connection for 
multiple sclerosis. 

The veteran reopened his claim in 1984, and, after it was 
denied by the RO, an October 1985 decision by the Board of 
Veterans' Appeals (Board) denied service connection for 
multiple sclerosis.  The decision considered the entire 
evidentiary record, and noted that the medical evidence did 
not show multiple sclerosis or symptoms of the disease during 
service or immediately following service.

A June 1990 confirmed rating decision continued the denial of 
service connection for multiple sclerosis.  

An April 1991 decision by the Board denied service connection 
for multiple sclerosis.

A December 1992 Memorandum Decision by the U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) vacated the Board's April 1991 decision and remanded 
the claim to the Board.

In July 1993 and January 1995, the Board remanded the issue 
of whether new and material evidence had been received to 
reopen the claim for service connection for multiple 
sclerosis to the RO, for further evidentiary development.

The RO then obtained new evidence, including an opinion by a 
specialist in neurology, who reviewed the entire record and 
concluded that multiple sclerosis was first manifested in 
1962, during the veteran's service.  A December 1996 rating 
decision granted service connection for multiple sclerosis, 
effective from March 1990, the date of the reopened claim.

Analysis

Initially, the Board notes that, during the pendency of the 
veteran's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted, as Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment.  See generally 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001).

However, the present appeal involves an allegation that clear 
and unmistakable error (CUE) was committed in a prior rating 
decision.  The determination of whether there was CUE in a 
prior decision is based upon the record and the law at the 
time of the challenged decision.  See Russell v. Principi, 3 
Vet.App. 310 (1992); 38 C.F.R. § 20.1403(b) (2000).  
Therefore, the duty to assist in evidentiary development and 
the duty to notify the claimant of any additional evidence 
necessary to complete the application are not applicable 
where CUE is claimed.

The Board notes that the veteran and his representative were 
advised in the March 2000 statement of the case that the 
claim for service connection for multiple sclerosis may not 
be reconsidered on the same factual basis, and the claim was 
considered finally adjudicated in the 1985 Board decision.  
Therefore, the veteran and his representative were advised of 
basis for the denial of the claim of CUE in the prior rating 
decision, and any notification provisions of the VCAA that 
may arise have been satisfied.  Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).



The veteran has alleged that there was clear and unmistakable 
error in an August 1980 rating decision.  That decision 
denied service connection for multiple sclerosis.  As noted 
above, the veteran was advised of that decision and his 
appellate rights in a September 3, 1980, VA letter.  He then 
had one year in which to submit a notice of disagreement with 
that decision.  However, the record does not show that a 
notice of disagreement was received within the time period 
allowed.  Therefore, the RO's August 1980 decision became a 
final determination.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1103 (2000).

Decisions are subject to revision on the grounds of clear and 
unmistakable error.  Prior final determinations will be 
accepted as correct in the absence of CUE.  38 U.S.C.A. 
§ 5109A (West Supp. 2000); 38 C.F.R. § 3.105(a) (2000).  

With regard to the allegation of CUE in the RO's August 1980 
rating decision, review of the claims file discloses that, 
after the 1980 decision became final, the veteran reopened 
his claim for service connection for multiple sclerosis.  
Following confirmed rating decisions in 1984, the veteran 
perfected an appeal to the Board.  In an October 1985 
decision, the Board denied service connection for multiple 
sclerosis.  The Board's decision addressed the same issue 
addressed in the 1980 rating decision and the entire body of 
evidence in the record at that time, and came to the same 
conclusion as the RO did in its 1980 decision.

Since the Board's 1985 decision considered all of the 
evidence of record at that time, and again denied service 
connection, the RO's 1980 decision was subsumed by the 
October 1985 Board decision.  Accordingly, there can be no 
claim of CUE in the August 1980 rating decision, because it 
was subsumed by the subsequent Board decision.  See Dittrich 
v. West, 163 F.3d 1349, 1353 (Fed. Cir. 1998) (when Board 
rejected claim that was subject of prior, final RO decision 
"after considering the entirety of the evidence before the 
[RO] in addition to some new and material evidence acquired 
in the interim", that RO decision was "necessarily 
subsumed" by the Board's decision), cert. denied, 111 S. Ct. 
1499 (1999); Donovan v. West, 158 F.3d 1377, 1381 (Fed. Cir. 
1998) (holding that RO decision had been subsumed by 
subsequent BVA decision and could not be attacked on the 
grounds of CUE), cert. denied, 526 U.S. 1019 (1999); Brown v. 
West, 203 F.3d 1378, 1381 (Fed. Cir. 2000) (reaffirming 
subsuming doctrine in cases where prior BVA decision had 
"conducted a full review of the evidence that had previously 
been before the RO and held that the RO had correctly denied. 
. . [the earlier] claim").  

See also Sabonis v. Brown, 6 Vet.App. 426, 430 (1994), 
holding that, where the law, and not the facts, is 
dispositive of an appeal, the case should be terminated for 
lack of legal merit.

Clearly, therefore, the veteran's assertion that there was 
CUE commited in the RO's August 1980 decision must fail on 
the ground that the 1980 decision was subsumed by the Board's 
October 1985 decision denying service connection for multiple 
sclerosis.  We are aware that, under recently enacted law, a 
decision of the Board may be subject to revision on the 
grounds of clear and unmistakable error.  The veteran has not 
raised the issue of clear and unmistakable error in the 
October 1985 Board decision.  However, the Board will address 
whether the alleged error could constitute clear and 
unmistakable error in the prior Board decision.  38 U.S.C.A. 
§ 7111 (West Supp. 2000).    

Clear and unmistakable error in a prior Board decision is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(a), (b) 
(2000).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  Situations that are not clear and 
unmistakable error include:  (1) Changed diagnosis -- a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) Duty to assist -- the 
failure to fulfill the duty to assist; (3) Evaluation of 
evidence -- a disagreement as to how the facts were weighed 
or evaluated; (e) Change in interpretation -- clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(c), (d) (2000).

The veteran has alleged that there was sufficient evidence in 
the record for an earlier grant of service connection.  The 
veteran has also alleged that the National Multiple Sclerosis 
Society lists numbness and optic neuritis as symptoms of 
multiple sclerosis, and that he had such manifestations of 
the disease in 1980.  This allegation is, in essence, a claim 
of clear and unmistakable error based on how the facts that 
were known at that time were weighed or evaluated.  However, 
such a claim cannot give rise to CUE in the prior Board 
decision.  The Board's 1985 decision was based, in part, upon 
a finding that the medical evidence did not show findings of 
multiple sclerosis until many years after service.  Based on 
that finding, it is not absolutely clear that there would be 
a different outcome in the decision.  Rather, there is a 
plausible basis for the Board's finding.  Therefore, the 
October 1985 Board decision denying service connection would 
not contain clear and unmistakable error on that basis.  
38 C.F.R. § 20.1403(c), (d)(3) (2000).  

To sum up, clear and unmistakable error cannot arise in the 
August 1980 rating decision since it was subsumed by the 
October 1985 Board decision denying service connection for 
multiple sclerosis.  Accordingly, there is no clear and 
unmistakable error in the August 1980 rating decision.  




ORDER

There was no clear and unmistakable error in the August 1980 
rating decision, which denied service connection for multiple 
sclerosis.  The appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

